 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   JOSE MANUEL LOPEZ,                   )   CASE NO. CV 19-7558-SVW (PJW)
                                          )
11                  Petitioner,           )   ORDER TO SHOW CAUSE WHY PETITION
                                          )   SHOULD NOT BE DISMISSED
12                      v.                )
                                          )
13   SCOTT KERNAN, SECRETARY, CDCR,       )
     ET AL.,                              )
14                                        )
                    Respondents.          )
15                                       ))
                                          )
16
17        On August 30, 2019, Petitioner filed a Petition for Writ of
18   Habeas Corpus, in which he challenges the sentence of 17 years to life
19   that was imposed in 1991 in the Los Angeles County Superior Court
20   after he was convicted on two counts of attempted first degree murder.
21   (Petition at 1.)    He appears to contend that under a change of law in
22   California he is now considered a “youthful offender” who is entitled
23   to have his sentence reconsidered by the trial court.1
24
25
26
27        1
             Petitioner’s additional argument regarding his claim, which he
28   states is continued in section “6.b.” (Petition at 3), is
     unfortunately missing from the Court’s copy of the Petition.
 1        From the face of the Petition, it appears that his claim is
 2   unexhausted.   As such, absent further explanation from Petitioner, the
 3   Petition will be dismissed.
 4        As a matter of comity between state and federal courts, a federal
 5   court generally will not address the merits of a habeas corpus
 6   petition unless the petitioner has first exhausted his state remedies,
 7   i.e., sought state court review of every ground presented in the
 8   petition by presenting it to the highest state court.     Rose v. Lundy,
 9   455 U.S. 509, 518-22 (1982).   Indeed, the law provides that a habeas
10   petition brought by a person in state custody cannot be granted
11   “unless it appears that--(A) the applicant has exhausted the remedies
12   available in the courts of the State; or (B)(I) there is an absence of
13   available State corrective process; or (ii) circumstances exist that
14   render such process ineffective to protect the rights of the
15   applicant.”    28 U.S.C. § 2254(b)(1).   To exhaust state remedies, a
16   petitioner must fairly present his contentions to the state courts,
17   and the highest court of the state must dispose of them on the merits.
18   O’Sullivan v. Boerckel, 526 U.S. 838, 842, 844-45 (1999).     A district
19   court may raise a failure to exhaust sua sponte.     Stone v. San
20   Francisco, 968 F.2d 850, 856 (9th Cir. 1992.)
21        Although Petitioner alleges that he presented his claims of trial
22   error to the California Court of Appeal and California Supreme Court
23   on direct appeal (Petition at 5), it does not appear that he has
24   raised his sentencing claim in the state supreme court.    As such, the
25   Petition is completely unexhausted and is subject to dismissal on that
26   basis.   See Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006).
27        IT IS THEREFORE ORDERED that, no later than October 7, 2019,
28   Petitioner shall inform the Court in writing why this case should not

                                         2
 1   be dismissed for the reasons set forth above.                  Failure to timely file
 2   a response will result in dismissal.
 3          DATED: September 6, 2019
 4
 5
                                                         PATRICK J. WALSH
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   S:\PJW\Cases-State Habeas\LOPEZ, J 7558\OSC dismiss pet.wpd


                                                        3
